Order filed July 1, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00419-CV
                                  ____________

        MARY ANN DEMARS AND ROBERT DEMARS, Appellants

                                        V.

              CHIA-SU CHOU & TEH-WEH CHOU, Appellees


                On Appeal from the County Court at Law No. 1
                          Fort Bend County, Texas
                   Trial Court Cause No. 01-CCV-020224

                                   ORDER

      The notice of appeal in this case was filed January 9, 2013. To date, the
filing fee of $195.00 has not been paid. No evidence that appellant has established
indigence has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the
following order.

      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
Clerk of this court on or before July 16, 2014. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM